DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. (hereinafter Hori) (EP 1909164 A2), in view of Bailey et al. (US 20080126631 A1).

By the way of amendment, Applicant incorporated the subject matters “expander chip” and “cable” which were presented in claim 2 into claims 1 and 6. 
As to claims 1 and 6, the rejection is respectfully maintained for the reasons applied to claims 1 and 2 as set forth in the previous office action mailed on 10/26/2020.
As to claims 2-5 and 7, the rejections are respectfully maintained for the reasons as set forth in the previous office action mailed on 10/26/2020.
As to claim 9, Hori in view of Bailey teaches wherein first programmable chip and the second programmable chip are connected to respective free pins and the cable is connected between respective interfaces that comprise the respective free pins [0062: “under normal circumstances cables 5412, 5414 connect enclosure 5416, 5418. In particular, enclosure 5416 has connectors 5420, 5424 and enclosure 5418 has a connectors 5422, 5426; cable 5412 connects between connector5420 and connector 5422…”] [it is well known and common that a connector has connection pin terminals for connection purpose.].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. (hereinafter Hori) (EP 1909164 A2) in view of Bailey et al. (US 20080126631 A1), and further in view of Cagno et al. (hereinafter Cagno) (US 20080183917 A1).
As to claim 8, Hori in view of Bailey does not teach wherein cable is an optical fiber.
Cagno teaches that two storage enclosures are connected via optical fiber cable [FIG.3].
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. (hereinafter Hori) (EP 1909164 A2) in view of Bailey et al. (US 20080126631 A1), and further in view of Judd (US 10257953 B2).
As to claim 10, Hori in view of Bailey does not teach wherein the cable is directly disposed between the first programmable chip and the second programmable chip.
Judd teaches a storage system including two storage enclosures, wherein each enclosure comprises a controller. Furthermore, Judd teaches the controller of first enclosure and the controller of second enclosure is connected via external PCIe cable [FIG.5] [claim 8: “wherein the first and second controller canisters in the first and second enclosure, respectfully, are connected by an external cable.”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of connecting controllers in the separate enclosures via the external cable as suggested in Judd into Hori in view of Bailey to provide alternative communication means between controllers. One having ordinary skill in the art would have been motivated to make such incorporated to reduce the size of the expansion unit without impact its function [col. 5, lines 64-65].
  Response to Arguments
on 12/17/2021 have been fully considered but they are not persuasive.
In the remarks, Applicant argued that a prima facie case of obviousness for Hori and Bailey was not established.
The examiner respectfully traverses applicant’s argument. Hori and Bailey both are directed to communication between two storage enclosures. Bailey further discloses that each storage enclosure includes expander board, wherein the communication between storage enclosures are established via the expander board in each storage enclosure. Bailey discloses that the expander boarders allow the capabilities and interfaces of the storage enclosures to be extended [0040] [0053] [0176]. Thus, one having ordinary skill in the art would have been motivated to make such incorporate to improve communication capabilities of the storage enclosure in the teaching of Hori.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187